Citation Nr: 0401889	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  96-44 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from December 1975 to February 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the claims of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
major depression.  The veteran filed a notice of disagreement 
in June 1996, and after issuance of a statement of the case, 
timely perfected an appeal in August 1996.  

When this matter was first before the Board in February 1998, 
the case was remanded for completion of a travel board 
hearing.  On return to the Board in June 1998, the case was 
remanded for further development.  

The veteran testified before the undersigned member of the 
Board at a March 1998 hearing at the RO.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

2.  The veteran is not a combat veteran, and is not shown to 
currently have PTSD

3.  A psychiatric disability was not present during service, 
nor was a psychosis present within one year after service.  


CONCLUSION OF LAW

A psychiatric disability, to include PTSD and major 
depression, was not incurred in or aggravated by active duty 
service, and the incurrence or aggravation of a psychosis 
during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 
1131, 5100, 5102, 5103A, 5107, (West 2002); §§ 3.303, 3.304, 
3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA: Duty to Assist and Notify 

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Regulations implementing the VCAA are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

After review of the claims folder, the Board finds that there 
has been compliance with the provisions set forth in the new 
law and regulation.  The record in this case includes the 
veteran's service medical records, and post-service treatment 
records.  The veteran was advised by an August 1994 letter of 
the evidence necessary for his claim, and was provided a VA 
examination in October 1994.  He was also provided notice of 
the law and regulations governing his claim in a July 1995 
rating decision, and July 1996 statement of the case.  

In February 1998, the case was remanded to afford the veteran 
a hearing before the Board at the RO, and in June 1998 
remand, the veteran was given additional opportunities to 
provide evidence pertinent to his asserted noncombat 
stressors.  In August 1998, the RO sent a letter requesting 
that the veteran provide sources of VA and private treatment 
for his psychiatric conditions since discharge from military 
service, and there are no records identified by the veteran 
that the RO has not attempted to obtain. He was specifically 
advised that he may submit other evidence, including 
statements from witnesses, to substantiate the asserted 
stressors, and that it was not VA's duty to obtain 
corroborating statements from witnesses.  

Pursuant to the Board's remand, the RO made several requests 
for identified outstanding records from 1978 to 1993.  In a 
letter dated in January 2001, the RO advised the veteran that 
it had requested these records, and requested that he submit 
any such records that he had, or provide additional 
information on their procurement.  A February 2003 Report of 
Contact indicated that these records were transferred to the 
site of the veteran's current VA treatment, and a request was 
sent to the VA medical center of current treatment.  
Additional records relative to the request for all records 
from 1978 to November 1993 were obtained, somewhat 
duplicative of previously submitted records.

The veteran and his representative have been provided with 
supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, and that also notify them of the evidence needed 
to prevail on the claim; and the veteran and his 
representative have been given several opportunities to 
submit additional evidence.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2003).  A 
medical examination for the asserted psychiatric disabilities 
is unwarranted since there is no diagnosis of PTSD during 
service and no evidence that a current psychiatric disability 
is related to an incident of service. The veteran's medical 
records indicated that he carries other diagnoses accountable 
for his psychiatric ailments.  The Board therefore finds that 
the veteran has been effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, the veteran has been notified of the 
applicable laws and regulations that set forth the criteria 
for entitlement to the benefit sought.  

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  

One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. § 
3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

In the present case there is no indication that the veteran 
has any additional evidence or that he wants his appeal held 
in abeyance for the remainder of any period for submitting 
additional evidence.  At the time of his hearing in March 
1998, his representative advised that additional records 
would be forthcoming, and the veteran has since submitted 
voluminous medical records in support of his claims.

The Board therefore finds that there is no prejudice to the 
veteran as a result of any legal deficiency in the VCAA 
notice furnished by the RO pursuant to the invalidated 
regulation and that no useful purpose would be served by 
further delaying appellate review to provide the above one-
year notice.  It appears that he wishes to proceed with 
appellate review based on the evidence or record.  There is 
no prejudice to the veteran by appellate consideration of the 
claim at this time without another remand of the case to the 
RO for providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
him another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
record on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist her in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

II.  Factual Background

Service medical records (SMRs) reveal that the veteran was 
treated and evaluated for various conditions during service, 
but reveal no presence of any psychiatric disorder, complaint 
or treatment in service.  In May 1976, the veteran was seen 
for evaluation of injury to the right hand during training.  
He reported bruising and pain on contact with a blow to the 
hand.  X-rays revealed chip fracture to the base of the right 
thumb.  A pin was placed in the thumb securing the reduction 
at the base of the metacarpal, and was later removed in July 
1976.  A January 1977 clinical record indicates a Bennett's 
fracture in April 1976, undiagnosed for three weeks, with 
subsequent open reduction and subluxation.  Diagnoses were 
subluxation of right first metacarpal-carpal joint secondary 
to old Bennett's fracture, and traumatic arthritis of the 
joint.

The veteran had two medical Boards. In July 1977, subsequent 
to an altercation, he was recommended for limited duty; in 
November 1977 it was determined that nothing would improve 
hand function and he was referred to the Central Physical 
Evaluation Board.  He was placed on office work duty in 
January 1978 pending separation, and was separated from 
service on disability, with disability severance pay, in 
February 1978.  There is no record of psychiatric complaints, 
diagnoses or treatment associated with his discharge.

In April 1978, he filed a claim for VA compensation for his 
right hand condition.  Examination noted painful residuals of 
a right thumb fracture (dominant hand) in service.  Service 
connection was granted for post traumatic arthritis, 
residuals, right thumb, and for scars status post surgery to 
right thumb.  A 10 percent rating was assigned to the thumb 
disability, and the scars were noncompensably rated, both 
effective from February 1978.  Post separation claims for 
compensation do not indicate any complaints, treatment, or 
diagnosis of a psychiatric disorder, including depression.

In 1990, the veteran presented with a chief complaint of sad 
thoughts, crying and mood of hopelessness.  He gave a history 
of treatment with Prozac in 1990, and depression in 1989 with 
similar symptoms.  Diagnosis was dysthymia, major depression, 
without psychotic features.  Psychosocial stressors were 
noted as interpersonal problems. A November 1990 consultation 
report showed that the veteran was referred for vocational 
rehabilitation because of depression precipitated by physical 
disability and work-related problems stemming from harassment 
at a Post Office job.  He related depression occurring since 
August 1989 when he stopped going in to work because of 
harassment and being demeaned by his supervisor and coworkers 
at the Post Office.  He related that he became too depressed 
to go to work, and just stopped going, and did not know 
whether he had been fired.  He wanted a new career. Diagnosis 
was noted as major depression.  On return visit in December 
1990, impression was AXIS I major depression, mild, in 
partial remission; AXIS II deferred, passive dependent and 
passive aggressive traits evident; AXIS III none; AXIS IV 
severe, separate, unemployment; AXIS V current GAF 50, GAF 
past year 60.

January 1991 VA treatment notes show reports of nausea and 
sharp pains to the lower abdomen, and gastrointestinal 
bleeding.  He reported a history of major depression in 
partial remission.  

November 1993 mental health consultation shows a diagnosis of 
major depression and dysthymia.  He gave a history of severe 
depression stemming from a relationship with a woman with 
whom he became involved several years prior.  The veteran 
attributed his mental state to difficulties with his 
girlfriend.  Diagnosis was major depression.  November 1993 
Hospital Discharge Summary shows emergency admission with 
complaints of severe depression for four months causing 
serious emotional, social, and occupational problems.  His 
depression reportedly stemmed from difficulties in a personal 
relationship.  He gave prior psychiatric history of two 
depressive episodes in 1992 treated at the VA Mental Health 
Center with Prozac for 10 days.  He stopped psychotherapy 
because he felt he did not need it.  There was no history of 
past suicide attempts.  Mental status examination noted the 
veteran as well built, groomed, cooperative, with sad mood, 
and affect depressed.  He was alert, thinking was good, and 
thoughts negative for suicidal or homicidal content.  He gave 
a history of drug abuse for the past twenty years.  The 
examiner noted an impression of major depression episode.  
December 1993 VA outpatient mental health treatment notes 
also show that the veteran reported continued depression and 
hopelessness over feelings associated with his personal 
relationship with a woman.  The veteran continued to receive 
treatment through 1994, reporting additional problems with 
joblessness and continued major depression. 

April 1994 VA Hospital Discharge Summary shows treatment for 
deterioration in his condition.  He gave a history of 
depression related to problems experienced in a relationship 
with a married woman, related sleeping poorly due to constant 
ruminations about his failures in life, being a burden to his 
family etc.  There was no evidence of psychotic features.  He 
was discharged with no evidence of formal thought disorder or 
perceptual disturbance.  Noted diagnoses were AXIS I major 
depression, AXIS II dependent personality traits; AXIS III 
none; AXIS IV moderate; AXIS V 65.

In August 1994, the veteran filed a claim for service 
connection for PTSD, and for the right thumb injury.  He 
stated that he had two admissions at the VA hospital for 
PTSD.  He also noted that he was ordered to fight another 
marine, and sustained a broken hand and thumb for which he 
had received surgery twice while on active duty.  In a 
September 1994 statement, he again related circumstances in 
service when he was ordered to fight another marine, and hurt 
his hand.

On October 1994 VA compensation and pension examination, he 
reported a thumb injury in service.  By a July 1995 rating 
decision, the RO denied service connection for PTSD, major 
depression, and denied an increased rating for the service-
connected right thumb injury.

In a VA form 9, substantive appeal, dated in August 1996, the 
veteran asserted that he was provoked to fight and was 
injured in service.  He related being beaten for not allowing 
his superiors to use his off base quarters.  He reported 
being discharged for his broken thumb, being unable to find a 
job as a carpenter, and having nightmares about his military 
experience.  He alleged that his trauma during military 
service affected his life in that he could not keep steady 
employment, and although depressed since military service, it 
was not brought to his attention until several years later 
when he was unable to keep a job at the Post Office, and 
sought medical treatment and psychological counseling. VA 
outpatient mental health treatment from 1994 show continued 
psychiatric treatment for major depression. 

In his March 1998 hearing before the undersigned at the RO, 
the veteran testified to the effect that he would be 
submitting relevant VAMC reports and a medical opinion 
relating his current psychiatric disabilities to military 
service.  He reported that he had been involved in two 
physical altercations in service, and these were the 
stressors underlying his claims.  He testified that an 
identified serviceman had witnessed the two incidents and 
could corroborate his testimony.  

When remanding the case in June 1998, the Board observed that 
VA did not have a duty to find the witnesses identified by 
the veteran as argued, but that the veteran could submit 
other evidence in support of his stressors such as statements 
from the identified witness(es).  The RO also made repeated 
requests for additional VA outpatient mental health treatment 
records, and obtained all records relevant to the period from 
1978 to 1993.  Treatment notes from 1994 through 1998 show 
that the veteran was seen for vocational rehabilitation, and 
a January 1996 Vocational Rehabilitation Note indicates he 
was attending college.  

June 1998 VA psychiatry note indicates there was no 
depression and he was doing well.  No therapy was needed and 
he was scheduled for a 6 month visit to check on his 
progress.  He was advised to discontinue his medication.  
April 2000 VA mental health progress notes and routine mental 
health examination noted that the veteran was not depressed 
and doing well, with good social relationships and an 
impending marriage.  He stated that his depression was mostly 
due to financial problems.  The examiner noted there was no 
evidence of depression or active psychiatric problems at that 
time, and the veteran was not on any antidepressant 
medication.

In a December 2003 Informal Hearing Presentation, the veteran 
and his representative argued that VA failed to further 
develop the identified stressors, to schedule a psychiatric 
examination, or to seek an opinion as to whether the 
veteran's asserted psychiatric disabilities are secondary to 
military service.  They have asserted that service medical 
records pertinent to his medical board discharge are 
incomplete.

III.  Analysis

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

During the course of the present claim, § 3.304(f) was 
amended, effective March 7, 1997.  64 Fed. Reg. 32807-32808 
(1999).  The amended regulation, 38 C.F.R. § 3.304(f) (2001), 
provides that service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) f this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Subsequent 
amendments to this regulation, effective March 7, 2002, did 
not change these provisions.  
The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Service department 
evidence that the veteran engaged in combat or hat the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  The Court 
found that DSM-IV altered the criteria for assessing the 
adequacy of the stressor from an objective to a subjective 
basis.  The Court further found that where there were 
"undisputed, unequivocal" diagnoses of PTSD of record, and 
the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  

Based upon a careful review of the current evidentiary 
record, the Board has concluded that a psychiatric disability 
was not present in service, or for many years afterward.  The 
Board notes that the service medical records show no evidence 
of a psychiatric disability, to include major depression or 
PTSD, in service.  Although the veteran and his 
representative assert that records of his Physical Evaluation 
Board are missing from the claims file, there is no assertion 
that any missing records would reveal the presence of an 
inservice psychiatric disability.  

The evidence shows that the veteran was discharged in 
February 1978, for damage to his hand, and granted service 
connection in June 1978 for the hand condition.  There is no 
record of a psychiatric disability at discharge, or for many 
years thereafter, until he asserted same in his claim in 
1994.  The veteran was initially diagnosed with a psychiatric 
disorder, major depression, in December 1990, and the history 
he provided at that time indicates that the symptoms of 
depression were initially manifested during the previous 
year.  Major depression has not been shown to have been 
incurred in or aggravated by active service, or for many 
years thereafter, or to be causally related to active 
service.  The medical evidence shows that this developed in 
approximately 1989 in response to events at that time.

As concerns PTSD, there is no diagnosis in the record for 
this disorder. Additionally, more recent April 2000 VA mental 
health progress notes and routine mental health examination 
reported that the veteran was not depressed, was doing well, 
with good social relationships and impending marriage.  It 
was noted that there was no evidence of depression or active 
psychiatric problems at that time, and the veteran was not on 
any antidepressant medication.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has stated his belief that he has PTSD, and that his major 
depression is the result of active service.  However, lay 
persons are not competent to offer medical opinions as to the 
diagnosis or etiology of disease. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran is competent to describe 
symptoms but cannot give a medical opinion as to their 
diagnosis.  

There is no medical evidence that the veteran currently 
suffers from PTSD, thus there is no duty to provide a VA 
examination or opinion regarding this issue, as argued.  In 
the absence of proof of a present disability there can be no 
valid claim. Brammer v Derwinski, 3 Vet. App. 223, 225 
(1992).  Further, there is no evidence tending to show that 
the veteran had depression in service, or as a result of 
service, and VA examination or opinion is not warranted on 
this issue.  The veteran's statements alone cannot provide 
the requisite causal link to service.  There is no reasonable 
doubt in this case that can be resolved in the veteran's 
favor.  


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD and major depression, is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



